Filed 11/24/20 Marquez v. Los Angeles County Employees etc. CA2/3

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION THREE


EDWARD MARQUEZ,                                                 B295673

      Plaintiff and Respondent,                                 Los Angeles County
                                                                Super. Ct. No. BS172111
      v.

LOS ANGELES COUNTY
EMPLOYEES RETIREMENT
ASSOCIATION,

      Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, James C. Chalfant, Judge. Reversed and
remanded with directions.
     Steven P. Rice and Francis J. Boyd for Defendant and
Appellant.
     Lewis, Marenstein, Wicke, Sherwin & Lee, Thomas J.
Wicke and Joon Y. Kim for Plaintiff and Respondent.
           _______________________________________
                          INTRODUCTION

      The question presented in this case is whether a county
employee who is found to be unqualified for a new position and
who then suffers a psychological disability triggered in part by
the failure to obtain that position is entitled to service-connected
disability retirement under Government Code section 31720.1 We
conclude the employee is not so entitled.
      Edward Marquez worked for the County of Los Angeles for
approximately 20 years as an officer for the Los Angeles County
Office of Public Safety (Office of Public Safety). When that agency
merged into the Los Angeles County Sheriff’s Department
(Sheriff’s Department), Marquez was conditionally offered the
position of deputy sheriff, provided he could establish that he was
qualified for the position by passing a background check, medical
examination, psychological examination, and polygraph
examination.
      Marquez failed the psychological examination (i.e., he was
determined to be psychologically unfit for the position of sheriff’s
deputy) and the Sheriff’s Department subsequently demoted him
to the position of custody assistant. Marquez appealed and while
the appeal was pending, Marquez was placed in a temporary
assignment. He only worked in that position for a few months
before he took a medical leave. Almost immediately thereafter,
Marquez applied to the Los Angeles County Employees
Retirement Association (Association) for a service-connected
disability retirement.




1   All undesignated statutory references are to the Government Code.




                                    2
      As pertinent here, Marquez asserted that he suffered a
psychological disability due to the Sheriff’s Department’s decision
to demote him from a sheriff’s deputy to a custody assistant.
After prolonged administrative proceedings, the Association
conceded that Marquez was permanently incapacitated from the
performance of the duties of a sheriff’s deputy as well as a
custody assistant. But although the Association granted
Marquez’s application for a disability retirement, it found that
his disability was not service connected because it related to a
personnel decision, not the performance of his job duties.
Marquez challenged that decision by filing a petition for a writ of
administrative mandamus.
      The trial court found that Marquez’s psychological
incapacity was service connected because the psychological
examination was required by the Sheriff’s Department as a
condition of Marquez’s employment. We conclude that the court
erred in its legal analysis. Accordingly, we reverse the judgment
and remand for further proceedings.

       FACTS AND PROCEDURAL BACKGROUND

1.    Marquez’s Work History and Discipline Incidents
       Marquez, who is now 52 years of age, first attempted to
become a law enforcement officer in 1998. At that time, he was in
training to become a deputy sheriff for the Sheriff’s Department.
Marquez was directed to resign from the training program due to
dishonesty with the proviso that he be allowed to work as a police
officer with the Office of Public Safety. Marquez began working
for the Office of Public Safety in June 1989. He worked in that
capacity until 2010 and, due to the physical demands of the job,
sustained a number of orthopedic injuries, mainly to his spine.




                                 3
He received multiple worker’s compensation awards relating to
those injuries.
       While employed by the Office of Public Safety, Marquez
was disciplined and suspended without pay on three occasions. In
February 1991, Marquez was convicted of driving under the
influence of alcohol and was subsequently suspended without pay
for 15 days. He was later cited for driving on a restricted license.
In October 1992, Marquez was suspended for 20 days after he
improperly pulled over a car containing his ex-girlfriend and her
boyfriend, attempted to issue a citation, and generally
disregarded policy for personal reasons. And in November 2005,
Marquez was suspended for five days after disobeying a direct
order from a superior officer directing him not to leave his station
until the officers scheduled to relieve him had reported for duty.
2.    Marquez’s Disqualification for Sheriff’s Deputy
      The Office of Public Safety was dissolved in 2010 and its
functions were absorbed by the Sheriff’s Department. As part of
the merger process, Marquez filled out an application for the
position of deputy sheriff in January 2010.
      In June 2010, Marquez was promoted to the position of
deputy sheriff, conditioned on his ability to pass a background
check, medical exam, psychological exam, and polygraph
interview. The Sheriff’s Department’s psychologist concluded,
however, that Marquez was not a suitable applicant for the
position of deputy sheriff and was better suited for the position of
custody assistant. She determined, based mainly on Marquez’s
history of job-related discipline, that Marquez was
psychologically unfit for the duties of a sheriff’s deputy.
      On June 29, 2010, the Sheriff’s Department notified
Marquez that he had been disqualified for the position of deputy




                                 4
sheriff. At that time, Marquez was offered the position of custody
assistant. He initially declined to take that position and appealed
the disqualification decision. In July 2010, Marquez accepted the
custody assistant position. While his appeal was pending,
however, Marquez was given a light-duty assignment at Pitchess
Detention Center.
       In connection with the appeal, Marquez was examined by
two additional doctors. Marquez’s counsel referred him for an
examination with Dr. Frazier, who concluded that Marquez was
capable of performing the duties of a sheriff’s deputy. In his view,
Marquez was not experiencing extreme levels of anxiety or
depression and saw no evidence of maladaptive personality traits
that would impair his ability to perform the tasks of a peace
officer.
       Marquez was also examined by Dr. Ball, who expressed
serious concern about Marquez’s psychological fitness for duty
and opined that he was not fit for duty as either a deputy sheriff
or a custody assistant.
       On September 15, 2010, the County of Los Angeles notified
Marquez that his appeal had been denied. Ten days later, on
September 25, 2010, Marquez began a medical leave authorized
by Dr. Rosenberg, a psychiatrist. He never returned to work and
never worked as a custody assistant.
       Marquez’s personnel file reflects that he was demoted from
deputy sheriff to custody assistant as of October 1, 2010, along
with 26 other applicants.
3.    Denial of Marquez’s Request for Service-connected
      Disability Retirement
     In October 2010, less than a month after he began a
medical leave, Marquez filed a request for service-connected




                                 5
disability retirement under section 31720, claiming that he was
permanently incapacitated for the positions of custody assistant
and deputy sheriff based on sinus, orthopedic, and psychiatric
injuries.2
      With respect to the psychiatric injury, additional
examinations were performed. Dr. Swanson, a clinical
psychologist, saw Marquez in December 2010 and concluded he
suffered from anxiety and depressive symptoms and was
permanently and substantially incapacitated. He stated that
Marquez’s symptoms had manifested following an orthopedic
injury and chronic pain, and “secondary conditions involved
workplace changes/demoted/work place hostility.” He also opined
that the pain disorder and sleep insomnia were likely to remain
chronic.
      Dr. Halote, a psychologist, saw Marquez four times
between November 2010 and August 2011. Initially, Dr. Halote
found Marquez to be temporarily totally disabled from a
psychological perspective and that his symptoms were the result
of physical injuries and job-related stress. In August 2010, Dr.
Halote concluded that Marquez had “achieved a state of
maximum medical improvement from a psychological point of
view” and was then suffering from “permanent psychological
impairment as a result of the residual emotional symptomatology
associated with his industrially sustained orthopedic injuries and
cumulative stress.” He further concluded that Marquez was not
able to return to work at his usual and customary occupation.



2 The Association found that Marquez was not permanently
incapacitated by either the orthopedic or sinus injuries. Marquez did
not challenge that determination.




                                   6
      Dr. Glaser, a psychiatrist, performed an agreed medical
examination in mid-2011. He concluded that Marquez suffered
from an adjustment disorder and pain disorder, and that the
predominant cause of those disorders “is the June 14, 2010
demotion and sequelae of pending retirement, loss of work
identity, and financial strain. The demotion is a personnel
action. … [¶] Contributing factors to Mr. Marquez’s psychiatric
condition, but neither to a substantial nor predominant degree,
include the numerous physical injuries he suffered throughout
the course of his employment with the County of Los Angeles and
sequelae of chronic pain, in addition to his exposure to
environmental factors that led to chronic sinus problems.”
      In April 2012, Dr. Rothberg, a psychiatrist, prepared a
comprehensive psychiatric report for the Association. He provided
a lengthy summary of Marquez’s medical history and
background. Stated briefly, he concluded “Marquez is capable of
performing the usual and customary duties of a Deputy Sheriff or
Custody Assistant. His inability to work in that job was really
caused by a disqualification due to some ethical considerations
which have nothing to do with his psychological capacity. The
actual psychological injury in this case is very modest.”
      In July 2012, the Association determined that Marquez was
not permanently incapacitated from the performance of his job
duties. Marquez appealed the decision and requested an
administrative hearing.
4.    Denial of Marquez’s Administrative Appeal
     Marquez participated in additional examinations in
connection with his appeal from the Association’s denial of his
request for service-connected disability retirement. As before, the




                                 7
examining physicians differed on certain aspects of their
diagnosis of Marquez’s psychological condition.
       Dr. Weisman met with Marquez in April 2014. He
concluded that Marquez was unfit for duty as a sheriff’s deputy
due to chronic emotional dysregulation and lapses in honesty,
integrity, and good judgment. He characterized these elements as
chronic characterological traits.
       In June 2014, Marquez was hospitalized and completed an
in-patient detoxification course from multiple drugs, mainly
alcohol, Soma, and Norco.
       Dr. Rothberg evaluated Marquez again in July 2015. He
reiterated that when Marquez left work, he had been capable of
performing the usual duties of a deputy sheriff. In 2015, however,
Marquez was no longer able to do so due to psychological factors.
He opined that Marquez’s then-current condition, i.e., depression,
“is to a great extent related to his characterological issues” and
that employment did not play a significant role in his condition.
       The referee conducted a hearing on Marquez’s appeal in
March 2015 and issued her final decision in July 2017. She stated
there was “no dispute” that Marquez was permanently
incapacitated for the performance of his duties due to his
psychological condition. The medical reports and opinions
conflicted, however, on the issue of industrial causation. The
referee concluded that Marquez’s injury arose out of employment
because it related to his disqualification for the position of deputy
sheriff. But she concluded that Marquez did not sustain the
injury “in the course and scope of employment,” because it was
not related to his performance of job duties and was instead
related to the selection process for a possible promotion to deputy
sheriff. As to the orthopedic and sinus injuries, the referee




                                 8
concluded there was no evidence that Marquez was disabled by
those conditions. Accordingly, the referee recommended that the
Association deny Marquez’s request for service-connected
disability retirement and instead grant him a nonservice-
connected disability retirement on the basis of psychological
disability.
      The Association adopted the referee’s findings in November
2017 and notified Marquez that he could challenge the decision
by way of a petition for writ of mandate.
5.    Trial Court Proceedings and Decision; Appeal
      In January 2018, Marquez filed a petition for writ of
mandate under Code of Civil Procedure section 1094.5. Marquez
did not challenge the Association’s finding that he was not
incapacitated by either his spinal or sinus injuries. But he alleged
that his psychological incapacity was service connected and
sought a writ of mandate directing the Association to set aside its
decision and grant his request for a service-connected disability
retirement.
      Marquez argued that the opinions of Dr. Glaser, Dr. Halote,
and Dr. Swanson established that his psychological disability was
service connected. Specifically, he contended that the
psychological fitness-for-duty testing was required by the County
as a condition of his continued employment. As a consequence of
the testing, Marquez was demoted and his “emotional stability
deteriorated and he began suffering disabling symptoms of
anxiety, depression, feelings of worthlessness, and an
aggravation of his somatic preoccupation, pain, fatigue, and
physical invalidism.”
      The Association, by contrast, argued the referee’s decision
was correct. Specifically, the Association contended that




                                 9
Marquez’s psychological condition was the result of depression
relating to his inability to qualify for the promotion to deputy
sheriff. Moreover, Marquez was disqualified for that position due
primarily to his own misconduct that had resulted in disciplinary
action, and was therefore not reasonably considered “in the scope
of employment.”
       The court found that Marquez was “a relatively poor
County employee,” noting that he was asked to resign from the
Sheriff’s Department training program due to dishonesty and had
been disciplined several times for misconduct while employed by
the Office of Public Safety. Further, the court observed that
“Marquez demonstrated indifference towards his job. He stayed
home from work by falsely calling in sick, and he filed numerous
workers’ compensation claims. … He was deceptive in that, after
he filed his disability application claiming emotional distress and
an inability to work, he operated a tattoo studio. … He also failed
two lie detector tests in his effort to become a deputy sheriff.”
       In considering whether Marquez’s failure to qualify for the
deputy sheriff position arose out of and was in the course of his
usual employment as required by section 31720, the court relied
on Maher v. Workers’ Comp. Appeals Bd. (1983) 33 Cal.3d 729
(Maher). In that case, a nurse’s assistant with tuberculosis was
required by her employer to undergo treatment as a condition of
employment. When the employee sustained injury from the
treatment, she filed a claim for workers’ compensation benefits
and that claim was denied by the Workers’ Compensation
Appeals Board. The California Supreme Court annulled the
Board’s decision, concluding that her injury arose out of and in
the course of her employment.




                                10
      Analogizing to Maher, the court stated that Marquez’s
injury occurred in the course of his employment because, when
the Office of Public Safety merged with the Sheriff’s Department,
Marquez was required to undergo a fitness-for-duty examination
as a condition of continued employment. Further, the court found
the injury arose out of employment, i.e., was causally related to
employment, because Marquez’s failure to pass the fitness-for-
duty test required by his employer caused his psychological
injury. The court stated, “The Referee concluded that Marquez’s
psychological condition arose from his employment because he
was disqualified from the deputy sheriff position, but wrongly
decided that this disqualification did not occur in the course and
scope of his employment because the testing was a precursor to
being selected for the position. … Just as Maher was performing
a duty imposed upon her by her employer ([Maher, supra,] 33
Cal.3d at [p.] 738), Marquez was subjected to a fitness exam
because his employer required it. His exam failure, demotion, and
psychological condition were caused by this testing, and arose in
the course of his employment.” The court did not address whether
Marquez’s employment contributed substantially to his
incapacity, an additional requirement under section 31720.3
      The court granted Marquez’s petition for writ of mandate
and ordered the Association to set aside its prior decision and
grant Marquez’s request for a service-connected disability
retirement.
      The Association timely appeals from the judgment.



3Because it concluded that “Marquez’s failure of the required testing is
a sufficient service connection,” the court also did not address “the
impact of other industrial factors.”




                                  11
                          DISCUSSION

       The Association concedes that Marquez is permanently and
totally incapacitated from the duties of deputy sheriff and
custody assistant due to a psychological condition. Accordingly,
the only questions before us are whether Marquez’s psychological
disability arose “out of” and “in the course of” employment, and
whether his employment “substantially contributed” to his
disability, as required under section 31270.
1.    Standard of Review
       “Where, as here, a trial court reviews a final administrative
decision that substantially impacts a fundamental vested right,
the trial court both examines the administrative record for errors
of law and exercises its independent judgment upon the evidence.
(Fukuda v. City of Angels (1999) 20 Cal.4th 805, 816, fn. 8
(Fukuda); Bixby v. Pierno (1971) 4 Cal.3d 130, 143 (Bixby);
Levingston v. Retirement Board (1995) 38 Cal.App.4th 996, 1000
(Levingston).) In carrying out this independent review, however,
the trial court must afford the agency’s decision a strong
presumption of correctness and must impose upon the petitioner
the burden of showing that the agency’s findings are contrary to
the weight of the evidence, i.e. the decision was not supported by
the preponderance of the evidence. (Fukuda, supra, 20 Cal.4th at
pp. 808, 817, 819–822; Breslin v. City and County of San
Francisco (2007) 146 Cal.App.4th 1064, 1077 (Breslin).) An abuse
of discretion is established if the trial court determines that the
findings are not supported by the weight of the evidence.
(Fukuda, supra, at p. 811.)
       “ ‘Because the trial court ultimately must exercise its own
independent judgment, that court is free to substitute its own




                                12
findings after first giving due respect to the agency’s findings.’
(Fukuda, supra, 20 Cal.4th at p. 818; see Barber v. Long Beach
Civil Service Com. (1996) 45 Cal.App.4th 652, 658 … ;
Levingston, supra, 38 Cal.App.4th at p. 1000.) Thus, while the
trial court begins its review with a presumption of the correctness
of the administrative findings, the presumption is rebuttable and
may be overcome by the evidence. (Breslin, supra, 146
Cal.App.4th at p. 1077.) ‘When applying the independent
judgment test, the trial court may reweigh the evidence and
substitute its own findings for those of the [agency], after first
giving due respect to the [agency]’s findings.’ (Ibid.) This includes
examining the credibility of witnesses. [Citations.]
       “Our task is to determine whether substantial evidence in
the administrative record supports the trial court’s ruling (Bixby,
supra, 4 Cal.3d at p. 143, fn. 10), except when the appellate issue
is a pure question of law. … We review questions of law de novo.
(Bostean v. Los Angeles Unified School Dist. (1998) 63
Cal.App.4th 95, 107–108.)” (Alberda v. Board of Retirement of
Fresno County Employees’ Retirement Assn. (2013) 214
Cal.App.4th 426, 433–434.)
2.    The trial court erred in finding that Marquez was
      entitled to service-connected disability retirement.
      2.1.   To qualify for a service-connected disability
             retirement, Marquez needed to establish that his
             disability arose out of and in the course of
             employment and that employment contributed
             substantially to the disability.
      Under the County Employees Retirement Law of 1937
(§ 31450 et seq.), an employee is entitled to disability retirement
benefits if the employee establishes that he or she is




                                 13
“permanently incapacitated” physically or mentally from the
performance of his or her duties. (§ 31720.) As with all statutory
retirement systems, the County Employees Retirement Law must
be given a liberal construction in favor of the employee to carry
out its policy—to “ ‘recognize a public obligation to county and
district employees who become incapacitated by age or long
service in public employment and its accompanying physical
disabilities by making provision for retirement
compensation … .’ ” (Rodarte v. Orange County Fire Authority
(2002) 101 Cal.App.4th 19, 23.)
       In order to qualify for service-connected disability
retirement—which affords a larger benefit than nonservice-
connected disability retirement—Marquez was required to
establish that his “incapacity is a result of injury or disease
arising out of and in the course of the member’s employment, and
such employment contributes substantially to such
incapacity. …” (§ 31720, subd. (a).) As the Maher court noted,
“ ‘aris[ing] out of’ ” employment and “ ‘in the course of’ ”
employment” are distinct requirements.4 “[F]or an injury to ‘arise



4 Although Maher was decided in the context of the workers’
compensation law, its holding is persuasive. “ ‘[T]he County Employees
Retirement Act ... and the Workers’ Compensation Act “are related in
subject and harmonious in purpose.” [Citations.] In fact, courts have
looked to workers’ compensation law precedent for guidance in
contending with similar issues in pension law. [Citations.]’ (Bowen v.
Board of Retirement (1986) 42 Cal.3d 572, 578, fn. 4.)” (Singh v. Board
of Retirement (1996) 41 Cal.App.4th 1180, 1186, fn. 6.) And like section
31720, Labor Code section 3600 provides that, with exceptions,
workers’ compensation liability exists “in lieu of any other liability
whatsoever … against an employer for any injury sustained by his or
her employees arising out of and in the course of the employment” if




                                  14
out of the employment’ it must ‘occur by reason of a condition or
incident of [the] employment ... .’ [Citation.] That is, the
employment and the injury must be linked in some causal
fashion. [Citation.]” (Maher, supra, 33 Cal.3d at pp. 733–734.)
“ ‘[I]n the course of the employment[ ]’ ... ‘ordinarily refers to the
time, place, and circumstances under which the injury occurs.’
[Citation.]” (Id. at p. 733; see also Reynaud v. Technicolor
Creative Services USA, Inc. (2020) 46 Cal.App.5th 1007, 1020.) It
requires that the employee, when injured, was doing “ ‘ “those
reasonable things which his contract with his employment
expressly or impliedly permits him to do.” ’ ” (Maher, at p. 733.)
        Section 31720 also requires that a disability applicant’s
employment “must contribute substantially to, or be a real and
measurable part of, the employee’s permanent disability,” in
order to qualify the employee for a disability retirement. (See
Valero v. Board of Retirement of Tulare County Employees’ Assn.
(2012) 205 Cal.App.4th 960, 964.)
      2.2.   The court incorrectly relied on Maher, which
             held that a disability may arise out of and in the
             course of employment if the disability is caused
             by medical treatment required by the employer
             as a condition of employment.
      We do not quarrel with the court’s finding that Marquez’s
injury arose during his employment. Marquez was employed by
the Office of Public Safety and was required to transfer to the
Sheriff’s Department in some capacity if he wished to remain



specified “conditions of compensation concur ... .” (Lab. Code, § 3600,
subd. (a).)




                                   15
employed. This is sufficient to establish that his injury arose
during his employment.
       We disagree, however, with the court’s finding that
Marquez’s injury arose out of and in the course of his usual
employment. As noted, for an injury to arise out of and in the
course of employment it must generally occur while the employee
is performing the duties for which he was hired.
       In making its finding that Marquez’s disability arose out of
and in the course of employment, the trial court relied principally
on Maher. There, prior to being hired at a hospital as a nurse’s
assistant, an employee was required to test for tuberculosis.
(Maher, supra, 33 Cal.3d at p. 732.) The results were positive,
indicating that she had contracted the disease at a prior time.
(Ibid.) The hospital required her to undergo treatment for
tuberculosis as a condition of continued employment. The
employee suffered an adverse reaction to the treatment, resulting
in her disability. (Ibid.) The Workers Compensation Appeals
Board denied compensation because the test was merely
diagnostic and had been given before the employee commenced
her duties. (Ibid.) On appellate review, however, the court held
that the employee was entitled to compensation. The treatment,
not the test, was the cause of her injury. (Id. at p. 736.) The
treatment had been required by the employer as a condition of
continued employment. (Id. at p. 732.) Further, the employer
benefited from the treatment because without it, the employee
would not have been permitted to come into contact with patients
and perform the duties for which she had been hired. (Id. at
pp. 737–738.)
       The court incorrectly viewed Maher as analogous to the
present case. The court stated that Marquez “sustained an injury




                                16
because of his failure on a fitness test he was compelled by his
employer to take. The fitness-for-duty process also was for the
benefit of the County as it sought to successfully merge the
functions of [the Office of Public Safety] and [the Sheriff’s
Department], and to transition the employment of … police
officers into deputy sheriffs. There is a causal connection between
Marquez’s test failure and his injury, which therefore arose out of
his employment.”
       There is some superficial similarity between Maher and the
present case. Similar to the nurse’s assistant in Maher, Marquez
took the fitness-for-duty test at the request of his employer and
the test revealed a condition that, in the eyes of the Sheriff’s
Department, rendered him unable to perform his job duties. The
similarity ends there, however. The employee in Maher was
required to undergo medical treatment for her condition and was
injured by the treatment. Here, Marquez was not asked to
undergo any medical treatment. If the Sheriff’s Department had,
for example, required Marquez to take psychotropic medication
as a condition of employment and Marquez suffered a disabling
condition as a result of taking the medication, the analogy would
make sense.
       But what happened here is entirely different. The fitness-
for-duty test caused the Sheriff’s Department to conclude that
Marquez was unqualified for the position of deputy sheriff.
Although Marquez was disappointed and embarrassed by that
decision, which triggered some anxiety and other psychological
ailments, the Department’s decision not to promote Marquez is
simply not analogous to the situation in Maher, where the
employer required the employee to undergo medical treatment
and that treatment caused a disabling injury.




                                17
       On a related point, several courts have considered whether
an injury sustained during or while training for a physical fitness
test required by an employer occurs within the scope of
employment. In Tomlin v. Workers’ Comp. Appeals Bd. (2008) 162
Cal.App.4th 1423, for example, a police officer sought
compensation for a running injury he sustained while on
vacation. The workers’ compensation judge denied compensation
because the officer was off duty and on vacation, even though the
officer was training for an upcoming and mandatory physical
fitness test required by his employer. The Court of Appeal held to
the contrary, opining that where a physical fitness test is
required by an employer, injury sustained while training for that
test is compensable.
       The cases relating to test-related injury are of no assistance
to Marquez. Although he submitted to the fitness-for-duty test
required for the position of deputy sheriff, he was not injured
during the psychological examination. He was not injured by the
examination. And he was not required to take any action as a
consequence of the examination.
       In truth, Marquez suffered psychological distress as a
result of the Sheriff’s Department’s decision not to promote him
to the position of deputy sheriff. That decision, and Marquez’s
reaction to it, did not occur in connection with Marquez’s
performance of his job duties. Stated differently, the relationship
between the Sheriff’s Department’s decision that Marquez was
unqualified for the position of deputy sheriff and Marquez’s
subsequent disabling psychological condition based on that
decision is too attenuated for Maher or the other cases discussed
above to apply. We conclude, therefore, that Marquez’s injury did
not arise out of and in the course of his employment.




                                 18
                          DISPOSITION

      The judgment is reversed. On remand, the trial court shall
determine if Marquez is entitled to service-connected disability
retirement based on factors other than his failure to pass the
fitness-for-duty examination and his failure to obtain the position
of deputy sheriff.5 Los Angeles County Employees Retirement
Association shall recover its costs on appeal.



    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                              LAVIN, Acting P. J.
WE CONCUR:



       EGERTON, J.



       DHANIDINA, J.




5In light of our holding, we do not reach the Association’s argument
that Marquez is not entitled to service-connected disability retirement
because his psychological injury was sustained as a consequence of his
prior discipline.




                                  19